            Case 8:20-cv-00993-MCS-ADS Document 23 Filed 08/31/20 Page 1 of 8 Page ID #:126


            1    JASON LO, SBN 219030
                    jlo@gibsondunn.com
            2    BROOKE WALLACE, SBN 259169
            3       bwallace@gibsondunn.com
                 CAROLINE MONROY, SBN 329018
            4      cmonroy@gibsondunn.com
                 GIBSON, DUNN & CRUTCHER LLP
            5    333 South Grand Avenue
            6    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            7    Facsimile: 213.229.7520
            8    Attorneys for Plaintiff Netlist Inc.
            9                             UNITED STATES DISTRICT COURT

          10                            CENTRAL DISTRICT OF CALIFORNIA

          11                                      SOUTHERN DIVISION

          12     NETLIST INC., a Delaware                    CASE NO. 8:20-cv-993-JAK (DFMx)
                 corporation,
          13
                                     Plaintiff,              REDACTED FIRST AMENDED
          14                                                 COMPLAINT FOR BREACH OF
                       v.                                    CONTRACT AND DECLARATORY
          15                                                 RELIEF
                 SAMSUNG ELECTRONICS CO.,
          16     LTD., a Korean corporation,                 DEMAND FOR JURY TRIAL
          17                         Defendant.              FILED UNDER SEAL PURSUANT
                                                             TO ORDER OF COURT DATED
          18                                                 AUGUST 12, 2020
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP

                                                         1
            Case 8:20-cv-00993-MCS-ADS Document 23 Filed 08/31/20 Page 2 of 8 Page ID #:127


            1          Plaintiff Netlist Inc. (“Netlist”) complains and alleges the following against
            2    Defendant Samsung Electronics Co., Ltd. (“Samsung”):
            3                                         THE PARTIES
            4          1.      Netlist is a Delaware corporation having its principal place of business at
            5    175 Technology Drive, Suite 150, Irvine, CA 92618.
            6          2.      Samsung is a Korean corporation with its principal offices at 129
            7    Samsung-Ro, Yeontong-gu, Suwon-si, Gyeonggi-do, South Korea. Samsung
            8    manufactures and sells a wide range of products, including semiconductors, memory
            9    components, and memory modules, in the United States.
          10                                         JURISDICTION
          11           3.      This Court has subject matter jurisdiction under 28 U.S.C. § 1332(a)
          12     because the amount in controversy exceeds seventy-five thousand dollars ($75,000)
          13     exclusive of interest and costs, and there is complete diversity of citizenship because
          14     Defendant Samsung is a citizen of South Korea and Plaintiff Netlist is a citizen of
          15     California.
          16           4.      This Court has personal jurisdiction over Samsung because Samsung
          17     transacted and continues to transact business in this District and its actions caused and
          18     continue to cause injury to Netlist within this District.
          19           5.      This Court has the power to grant declaratory relief under the Declaratory
          20     Judgment Act, 28 U.S.C. §§ 2201, 2202. An actual controversy exists between the
          21     Parties within the meaning of 28 U.S.C. § 2201(a), which is of sufficient immediacy
          22     and reality to warrant declaratory relief.
          23                                              VENUE
          24           6.      Venue is proper within this District under 28 U.S.C. § 1391(b) and (c).
          25     Samsung transacts business and contracted to sell its products to Netlist within this
          26     District. Venue also is proper because Netlist’s principal place of business is in this
          27     District, and Netlist suffered harm in this District. Finally, a substantial part of the
          28     events giving rise to the claims occurred in this District.

Gibson, Dunn &
Crutcher LLP

                                                              2
            Case 8:20-cv-00993-MCS-ADS Document 23 Filed 08/31/20 Page 3 of 8 Page ID #:128


            1                                      BACKGROUND
            2          7.     Netlist is a leading provider of high-performance modular memory
            3    subsystems to original equipment manufacturers, and specializes in hybrid memory
            4    that merges DRAM and NAND flash raw materials to create efficient memory
            5    solutions.
            6          8.     Samsung is South Korea’s largest company and one of the world’s largest
            7    producers of semiconductors. Among other things, Samsung develops, manufactures,
            8    and sells memory components and memory modules.
            9          9.     On November 12, 2015, Netlist and Samsung entered into a Joint
          10     Development and License Agreement (the “Agreement”). Netlist and Samsung
          11     entered into the Agreement
          12
          13
          14           Supply Terms
          15           10.    As part of the consideration of the Agreement, Netlist sought to ensure
          16     that it would have a dependable and stable supply of
          17
          18
          19
          20
          21           11.    In the year prior to entering the Agreement, Samsung
          22                                        to Netlist. After signing the Agreement, Netlist and
          23     Samsung increased their transactions. At first, Samsung supplied
          24                                                                        and Netlist purchased
          25     these products regularly. During the first two years, Samsung sold Netlist
          26                               each quarter. In 2016, Netlist purchased approximately
          27                                                   from Samsung. In 2017, Netlist’s
          28     purchases

Gibson, Dunn &
Crutcher LLP

                                                           3
            Case 8:20-cv-00993-MCS-ADS Document 23 Filed 08/31/20 Page 4 of 8 Page ID #:129


            1           12.     However in 2018, Samsung began not to fulfill Netlist’s requests or
            2    orders. Samsung deliberately began to restrict Netlist’s access to products and failed
            3    to fulfill its orders, often without notice and always in violation of the Agreement. For
            4    example, in the first quarter of 2018, Samsung supplied Netlist with only
            5                        —despite Netlist’s request for substantially higher volumes—which
            6    is less than                    supplied in the same quarter of the previous year.
            7           13.     Samsung continues to restrict the supply of
            8    to Netlist.
            9           14.     By repeatedly breaching the Agreement, Samsung forced Netlist to forgo
          10     business opportunities and
          11                              Netlist was unable to obtain many products that Samsung
          12     provided and was required to supply under the Agreement. When Samsung failed to
          13     fulfill Netlists’ orders, Netlist could not supply its customers and lost business
          14     opportunities and profits it otherwise would have earned had Samsung performed. In
          15     addition, Netlist
          16
          17            Joint Development Fees
          18            15.     In addition, Section 3.1 of the Agreement provides that Samsung
          19
          20
          21     Section 3.2 of the Agreement permits Samsung to withhold taxes due or payable to the
          22     Korean tax authority
          23
          24
          25            16.     Shortly after entering the Agreement, Samsung withheld
          26                     owed to Netlist under Section 3.1. Samsung claims it paid this
          27     withholding to the Korean tax authority, even though, on information and belief,
          28                                                                      This was a surprise to

Gibson, Dunn &
Crutcher LLP

                                                             4
            Case 8:20-cv-00993-MCS-ADS Document 23 Filed 08/31/20 Page 5 of 8 Page ID #:130


            1    Netlist, which had understood that the amount would not be taxed in Korea under the
            2    applicable law.
            3          17.   Netlist has sought and continues to seek its lawful refund from the Korean
            4    tax authorities for the amount over-withheld and has repeatedly requested that
            5    Samsung cooperate in claiming a credit, refund, or exemption for this amount.
            6    Samsung has instead responded that it properly withheld taxes, has delayed or declined
            7    to provide the cooperation requested, and has not been forthcoming to Netlist
            8    regarding what it has done or could do to help.
            9          18.   Samsung has breached the Agreement by wrongfully withholding
          10                       owed to Netlist, and by failing to cooperate with Netlist as the latter
          11     continues to seek to recover the amount withheld.
          12           Termination
          13           19.   On May 27, 2020, Netlist notified Samsung that Netlist was exercising its
          14     rights under Section 13.2 of the Agreement. That section provides that a party may
          15     terminate the Agreement if the other
          16
          17
          18
          19           20.   Samsung’s breaches preclude a material purpose of the Agreement from
          20     being achieved—namely, Netlist’s contractual right to
          21
          22           21.   Samsung did not cure its breach within thirty days of receiving notice.
          23           22.   On July 15, 2020, Netlist issued written notice to Samsung terminating
          24     the Agreement under Section 13.2.
          25           23.   Upon a termination pursuant to Section 13.2 of the Agreement, all
          26
          27                                                                       [i.e., July 20, 2020].
          28     Moreover,

Gibson, Dunn &
Crutcher LLP

                                                               5
            Case 8:20-cv-00993-MCS-ADS Document 23 Filed 08/31/20 Page 6 of 8 Page ID #:131


            1
            2
            3
            4          24.    Samsung has not responded to Netlist’s attempts to notify the company of
            5    its breaches and its decision to terminate the Agreement. Samsung has not complied
            6    with its obligations upon termination.
            7                                         COUNT ONE
            8                                      (Breach of Contract)
            9          25.    Plaintiffs hereby incorporate each preceding and succeeding paragraph as
          10     relevant and as though fully set forth herein.
          11           26.    As alleged above, Samsung entered into an Agreement with Netlist that
          12     required Samsung to supply
          13
          14           27.    Samsung breached the Agreement by failing to
          15                         These breaches occurred repeatedly, beginning in June 2017, and
          16     continue to this day.
          17           28.    Netlist has performed all material obligations owed to Samsung under the
          18     Agreement.
          19           29.    As a direct and proximate result of Samsung’s breach of the Agreement,
          20     Netlist has suffered damages.
          21                                          COUNT TWO
          22                                       (Breach of Contract)
          23           30.    Plaintiff hereby incorporates each preceding and succeeding paragraph as
          24     relevant and as though fully set forth herein.
          25           31.    As alleged above, Samsung entered into an Agreement with Netlist that
          26     required Samsung to pay Netlist
          27
          28

Gibson, Dunn &
Crutcher LLP

                                                             6
            Case 8:20-cv-00993-MCS-ADS Document 23 Filed 08/31/20 Page 7 of 8 Page ID #:132


            1          32.    Samsung breached the Agreement by wrongfully
            2                      owed to Netlist as consideration for its development costs and by
            3    failing to reasonably cooperate with Netlist as it the latter continues to seek its refund
            4    from the Korean tax authorities for the amount over-withheld.
            5          33.    Netlist has performed all material obligations owed to Samsung under the
            6    Agreement.
            7          34.    As a direct and proximate result of Samsung’s breach of the Agreement,
            8    Netlist has suffered damages at least in the amount of                    all applicable
            9    prejudgment and post-judgment interest, and such further and other relief as this Court
          10     shall deem just and proper.
          11                                         COUNT THREE
          12                         (Declaratory Relief: Termination of Contract)
          13           35.    Plaintiff hereby incorporates each preceding and succeeding paragraph as
          14     relevant and as though fully set forth herein.
          15           36.    Samsung repeatedly breached the Agreement and its breaches preclude a
          16     material purpose of the Agreement from being achieved.
          17           37.    On May 27, 2020, Netlist sent notice of this breach to Samsung pursuant
          18     to the terms of the Agreement stating that Netlist was exercising its rights under
          19     Section 13.2 of the Agreement.
          20           38.    Samsung did not cure its breach, and on July 15, 2020, Netlist sent written
          21     notice to Samsung terminating the Agreement under Section 13.2.
          22           39.    As a result of termination, all licenses and other rights previously granted
          23     to Samsung ceased on July 20, 2020. Samsung has not acknowledged Netlist’s
          24     termination nor has it complied with its obligations upon termination.
          25           40.    As a result of the facts described in the foregoing paragraphs, an actual
          26     controversy of sufficient immediacy exists between the Parties, and a determination of
          27     rights under the Agreement is appropriate under 28 U.S.C. § 2201(a).
          28

Gibson, Dunn &
Crutcher LLP

                                                              7
            Case 8:20-cv-00993-MCS-ADS Document 23 Filed 08/31/20 Page 8 of 8 Page ID #:133


            1          41.   Accordingly, Netlist seeks a determination that it has terminated the
            2    Agreement under Section 13.2, and all license and other rights granted to Samsung
            3    under the Agreement have ceased as of July 20, 2020.
            4                                  PRAYER FOR RELIEF
            5          WHEREFORE, Plaintiff respectfully requests:
            6          (a)   An award of damages to Netlist in an amount to be determined at trial;
            7          (b)   A declaratory judgment that Netlist has terminated the Agreement
            8                pursuant to Section 13.2 and that Samsung’s licenses and rights under the
            9                Agreement have ceased;
          10           (c)   Prejudgment and post-judgment interest;
          11           (d)   Any such other, further, and general relief as is just and proper.
          12                               DEMAND FOR JURY TRIAL
          13           Netlist hereby demands a trial by jury on all issues raised by the First Amended
          14     Complaint under Rule 38(b) of the Federal Rules of Civil Procedure.
          15     Dated: August 31, 2020
          16                                           GIBSON, DUNN & CRUTCHER LLP
          17
          18                                           By: /s/ Jason Lo
                                                                      Jason Lo
          19
          20                                           Attorney for Netlist Inc.
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP

                                                            8
